Citation Nr: 0101429	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, with arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a right Achilles tendon 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, which, inter alia, 
established service connection and assigned a 10 percent 
rating for residuals of a right Achilles tendon rupture, 
effective May 15, 1998, and which denied service connection 
for a fracture of the right ankle with arthritis.  In 
November 1999, the RO amended the veteran's award to reflect 
assignment of a 20 percent evaluation for residuals of a 
right Achilles tendon injury, effective May 15, 1998.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the increased rating claim continues.


REMAND

In the October 1998 rating decision that established service 
connection for residuals of a right Achilles tendon rupture, 
the RO also established service connection and assigned a 
separate 10 percent rating for a skin graft in the right 
Achilles tendon area, effective May 15, 1998.  The RO 
notified the veteran of that determination December 8, 1998.  
In April 1999, the RO considered an additional medical 
statement pertinent to the skin graft and denied an 
evaluation in excess of 10 percent, properly notifying the 
veteran of that determination May 5, 1999.  At a personal 
hearing before an RO Hearing Officer November 23, 1999, the 
veteran's representative discussed the veteran's problems 
with ulceration in the area of the skin graft and other 
problems the veteran experienced.  

From the representative's arguments and the veteran's own 
testimony it appears that the veteran claims entitlement to 
higher ratings based both on residuals of a ruptured tendon 
and due to complications of the skin graft.  The RO has not 
yet issued a statement of the case pertinent to the skin 
graft rating question.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Accordingly, the Board must remand this claim to the RO for 
preparation of a statement of the case.  See VAOPGCPREC 16-92 
(1992).

In a statement dated in March 1999, Dr. Stutz indicated that 
the veteran did not have any range of dorsiflexion due to the 
in-service injury and that excessive pressure and the 
positioning of the veteran's foot made closure of his 
ulceration difficult.  Dr. Stutz indicates such statement is 
an addendum to a February 1999 summary, which is not of 
record.

Pertinent to the veteran's service connection claim, there 
has been a significant change in the law during the pendency 
of this appeal.  He argues that he developed arthritis 
secondary to his in-service injury and complications thereof.  
See 38 C.F.R. § 3.310 (2000).  The RO has not obtained a 
medical opinion on that question.  Notably, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law provides specific guidelines for 
obtaining relevant medical records and medical opinions or 
examinations.  VCAA § 3(a) (to be codified at 38 U.S.C. 
§ 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, §§ 3-4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

The Board continues to note that with respect to his service-
connected right ankle disorder, the veteran argues increased 
disability due, in part, to arthritis and complications 
associated therewith.  Insofar as actions requested in this 
remand pertain to the question of whether the veteran's 
arthritis is service-connected, and further insofar as there 
exists a lack of clarity with respect to the degree of motion 
limitation and/or presence of ankylosis of the right ankle in 
this case, further examination of the veteran's right ankle 
is warranted prior to adjudication of either the rating or 
service connection claims.

Accordingly, these matters are returned to the RO for the 
following:  

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether an 
evaluation in excess of 10 percent is 
warranted for a service-connected skin 
graft in the right ankle area.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

2.  The RO should, in accordance with the 
VCAA, § 3(a), (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
right ankle problems since discharge from 
service.  The RO should assist the 
veteran in obtaining identified records 
and inform him if any records are 
unavailable as provided under VCAA, 
§ 3(a), (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  The RO should, in any 
case, attempt to obtain the February 1999 
summary report referenced by Dr. Stutz.  
A response, negative or positive, should 
be placed in the record with respect to 
the above.

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should schedule the veteran 
for an examination of his right ankle.  
The examiner should review the veteran's 
service medical records and the remainder 
of the claims file in conjunction with 
examination.  The examination report 
should include note of such review.  
Indicated testing should be conducted, 
with written interpretation of the 
clinical significance of such associated 
with the examination report.  

The examiner is requested to identify all 
manifestations residual to the in-service 
right Achilles tendon rupture and 
treatment therefor, specifically 
responding to the following:

a) Is the veteran's right ankle 
ankylosed, and, if so, at what degree of 
dorsiflexion/plantar flexion?

b) If the veteran's right ankle is not 
ankylosed, state the demonstrated range 
of right ankle motion in degrees.

c) What are the functional limitations, 
if any, caused by the veteran's service-
connected right ankle symptomatology.  
With respect to the subjective complaints 
of pain, comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

d) Is arthritis of the right ankle/foot 
at least as likely as not related to the 
in-service rupture or the Achilles tendon 
with surgical correction and skin 
grafting?  The examiner is requested to 
comment on the significance, if any, of 
the veteran's post-service ankle 
fracture.

e) Are other currently manifested 
foot/ankle symptoms, such as calluses and 
ulcerations, likely related to the in-
service tendon rupture?

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



